DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0167057 by Schmich et al. (“Schmich”) in view of U.S. Patent Application Publication 2003/0191869 by Williams et al. (“Williams”).

In regard to claim 1, Schmich discloses:
1. A method for testing a software application, the method comprising: See Schmich, at least Fig. 2, depicting a method for testing software.
receiving and storing in a memory associated with a processor, a software application for execution; See Schmich, ¶ 0012, e.g. “The system injects a runtime 
detecting, by the processor, a first trigger event corresponding to the software application; in response to detecting the trigger event, by the processor, attempting to load a disposable code in the memory; See Schmich, ¶ 0012, e.g. “When a module loads, the system enumerates the modules methods (e.g., using debug information). Then, the system disassembles each method. For example, the runtime library may include disassembler code. The system allocates memory to hold the instrumented versions of the enumerated methods. Because instrumentation increases code size, the original location of the module code is typically insufficient to hold the instrumentation. However, in some cases the system may keep some of the original code for use and call out to a probe method to perform additional processing. Next, the system emits an instrumented version of the method into the allocated memory.”
Schmich does not expressly disclose: determining, by the processor, whether the disposable code was successfully loaded in the memory; and in response to determining that the disposable code was successfully loaded, by the processor: However, this is taught by Williams. See Williams, ¶ 0558, e.g. “The process begins at step 2570 and proceeds to step 2571, which depicts API entrypoint 2520 determining whether or not any instrumentation modules have been successfully loaded by examining instrumentation code module table 2550.” Note that Williams teaches application execution control based upon whether or not instrumentation has been successfully 
executing the software application to pass a reference to the software application into the disposable code, and See Schmich, ¶ 0012, e.g. “Finally, the system inserts a call (e.g., through an assembly jmp or other instruction) at the beginning of the original function to redirect to the instrumented method.”
executing the disposable code to create an interface between the software application and one or more testing tools, wherein the interface is configured to intercept communications to and from the software application during an execution of the software application. See Schmich, Fig. 4, depicting interface probes 450 between software application blocks and probes 450. Also see ¶ 0043, e.g. “Continuing in block 360, the system gathers the detected probe information into the monitoring application for completing of the code verification activity.” 

In regard to claim 2, Schmich discloses:
2. The method of claim 1, further comprising, by the processor, executing the disposable code to control a test execution of the software application for testing the software application. See Schmich, Fig. 4, depicting interface probes 450 between software application blocks and probes 450. Also see ¶ 0043, e.g. “Continuing in block 

In regard to claim 5, Schmich discloses:
5. The method of claim 1, further comprising, 
Schmich does not expressly disclose in response to determining that the disposable code was not successfully loaded, However, this is taught by Williams as cited above. See at least ¶ 0558.
terminating, by the processor, a test execution of the software application. See Schmich, ¶ 0046, e.g. “Thus, the system may allow probes to be removed or may simply cause the probes to perform no operation to allow the process to continue running without gathering instrumentation information.” Note that Williams teaches application execution control based upon whether or not instrumentation has been successfully loaded.

In regard to claim 6, Schmich discloses:
6. The method of claim 1, further comprising, 
Schmich does not expressly disclose in response to determining that the disposable code was not successfully loaded, However, this is taught by Williams as cited above. See at least ¶ 0558.
executing, by the processor, the software application without an interface to interact with the one or more testing tools. See Schmich, ¶ 0046, e.g. “Thus, the system 

In regard to claim 7, Schmich discloses:
7. The method of claim 1, wherein the first trigger event is selected from one or more of the following: an event relating to an execution of the software application; See Schmich, at least ¶ 0013, e.g. “start the target process in a suspended state and modify the import address table to include the runtime library as its first load-time dependency.” boot up of a computing device that includes the memory; detecting registry and file changes corresponding to the software application; a first execution of the software application; an event relating to testing of the software application; or a user command. 

In regard to claim 8, Schmich discloses:
8. The method of claim 1, further comprising, by the processor: detecting a second trigger event; and in response to detecting the second trigger event deleting the disposable code from the memory. See Schmich, ¶ 0046, e.g. “In some cases the probes may be turned on and off from a monitoring application as they are needed.”

In regard to claim 9, Schmich discloses:
9. The method of claim 8, wherein the second trigger event is selected from one or more of the following: completion of one or more test executions of the software application, deployment of the software application at a customer site, deployment of the software application at a user computing device that does not have permission to perform software testing, detection of a malicious attack at an application program interface (API) exposed by the disposable code, a user command, See Schmich, ¶ 0046, e.g. “In some cases the probes may be turned on and off from a monitoring application as they are needed.” a failed user authentication, or a lapse of a specific time period after loading or activation of the disposable code. 

In regard to claim 10, Schmich discloses:
10. The method of claim 1, wherein the software application does not include an interface to interact with the one or more software tools. See Schmich, ¶ 0010, e.g. “The system modifies original methods to redirect execution to cloned/instrumented methods that perform various instrumenting tasks. By performing dynamic instrumentation, no binaries are modified on-disk, any existing code signing is preserved, and the locations from which the binaries are loaded do not matter.” The original application is not able to interact with the monitoring system without first being modified using instrumented methods.

In regard to claim 11, Schmich discloses:
11. The method of claim 1, wherein the interface comprises at least one API exposed to the one or more software tools. See Schmich, ¶ 0020, e.g. “The user interface component 110 may provide a graphical user interface (GUI), console user interface (GUI), programmatic API, or other interface for controlling the activity.”

	In regard to claim 12, Schmich discloses:
12. A system for testing a software application, the system comprising: a memory; a processor; and a computer-readable storage medium comprising one or more programming instructions that, when executed, will cause the processor to: See Schmich, ¶ 0027-0029, e.g. “The computing device on which the dynamic instrumentation system is implemented may include a central processing unit, memory, input devices (e.g., keyboard and pointing devices), output devices (e.g., display devices), and storage devices (e.g., disk drives or other non-volatile storage media). The memory and storage devices are computer-readable storage media that may be encoded with computer-executable instructions (e.g., software) that implement or enable the system.”
All further limitations of claim 12 have been addressed in the above rejection of claim 1.

	In regard to claims 13 and 16-20, parent claim 12 is addressed above. All further limitations have been addressed in the above rejections of claims 2 and 5-9, respectively. 

s 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmich in view of Williams as applied above, and further in view of U.S. Patent Application Publication 2016/0077955 by Werghis (“Werghis”).

In regard to claim 3, Schmich discloses:
3. The method of claim 2, wherein controlling the test execution of the software application for testing the software application comprises: receiving, at the interface, information corresponding to one or more external stimuli for the test execution from the one or more testing tools; and applying the one or more external stimuli to the software application during the test execution. See Werghis, ¶ 0025, e.g. “Regression test management tool 32 generally includes regression test suites 52 that allow graphical display interfaces 26 generated by the application 12 to be tested for different display systems 24. This is achieved by sending test instructions 40 to agent interface logic 36 within agent 30. … Once the testing is triggered, agent 30 causes control logic 34 to generate the display attributes 42 for a selected display system 24. The resulting display attributes 42 generated by the application 12 are captured by data capture logic 38 and returned back to the regression test management tool 32.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Werghis’ external interaction with Schmich’s probes in order to allow for particular testing as suggested by Werghis.

In regard to claim 4, Schmich discloses:
4. The method of claim 3, further comprising, by the processor, executing the disposable code to: collecting data corresponding to the test execution of the software application in response to the application of the one or more external stimuli; and via the interface, transmitting the collected data to the one or more testing tools. See Schmich, Fig. 4, depicting interface probes 450 between software application blocks. Also see ¶ 0043, e.g. “Continuing in block 360, the system gathers the detected probe information into the monitoring application for completing of the code verification activity.” Also see Werghis, ¶ 0025, e.g. “The resulting display attributes 42 generated by the application 12 are captured by data capture logic 38 and returned back to the regression test management tool 32.”

	In regard to claims 14-15, parent claim 13 is addressed above. All further limitations have been addressed in the above rejections of claims 3-4, respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 6,332,168 to House et al. describes determining whether a module has loaded successfully. See col. 10, line 66 – col. 11, line 12, e.g. “if the language runtime modules successfully loaded, then processing continues.”
U.S. Patent Application Publication 20090217309 by Grechanik et al. ¶ 0032, e.g. “The proxy 222 may include logic that inserts the hooks 230 and 232 into a process space of the GAPs 226 and 228.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/James D. Rutten/Primary Examiner, Art Unit 2121